Johnson, Judge,
concurring specially.
I am constrained to agree with the majority in this case because it correctly applies this court’s decision in Anaya v. Brooks Auto Parts, 203 Ga. App. 485 (417 SE2d 423) (1992). However, I continue to believe that Anaya was wrongly decided for the reasons set forth in my dissent in that case. Here, as in Anaya, we return a case to the trial court for the entry of a judgment upon the jury’s verdict to correct a purely technical defect which, when corrected, will bring this case back to us for consideration of the merits. As I wrote in Anaya, “(a)ll of this is totally unnecessary and could be obviated by simply reaching the merits of the . . . appeal at the present time.”
*705Decided October 28, 1993.
Barrow, Sims, Morrow & Lee, R. Stephen Sims, for appellant.
Jones, Osteen, Jones & Arnold, G. Brinson Williams, Jr., for appellees.